84766: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20852: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84766


Short Caption:LOFTON VS. LOFTONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D616949Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDonte Lofton
					In Proper Person
				


RespondentCarmen Velasquez LoftonShelley Lubritz
							(Law Office of Shelley Lubritz, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


05/26/2022Filing FeeFiling Fee due. (SC)


05/26/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-16752




05/26/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-16755




05/26/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


06/09/2022Filing FeeFiling Fee Paid. $250.00 from Donte Lofton.  Money Order no. 19-342810129. (SC)


06/13/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-18722




06/24/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts Requested: 10/1/21, 2/25/22, and 3/11/22. (SC)22-20120




06/24/2022Docketing StatementFiled Proper Person Docketing Statement. (SC)22-20122




06/24/2022BriefFiled Proper Person Informal Brief. (SC)22-20124




07/01/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-20852




07/26/2022RemittiturIssued Remittitur. {SC}22-23513




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View